DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation of “a retaining feature disposed within the second of the socket” appears to be missing word(s) whereby its scope and meaning is not clear.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Pat. Application Publication No. 2020/0109734 to Slater.
Slater ‘734 Tteaches limitations for a “mounting feature” – as shown and described, “for an attachable component” –82, “the mounting feature comprising: a mounting tab” – Although reference discloses 82 as comprising mounting structure, the reference doesn’t explicitly disclose that mounting portion of 82 has ‘tab’ geometry.  However, it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the prior art structure of 82 as comprising tab structure of the component in order to provide space for mounting without other compromise to the component shape/form as well known in the art, “comprising: tab body including a first end surface and a second end surface formed on an opposite side from the first end surface, a distance from the first end surface to the second end surface defining a thickness of the tab body” – the opposed free surfaces of 82 as disclosed with the various embodiments including and shown as ‘left/right’ in Fig 3 for example, “and an inner wall defining a socket having a first width and extending through the thickness of the tab body from a first end at the first end surface of the tab body to a second end at the second end surface of the tab body” – the through opening of 82 in which 20,30 are positioned, “and a retaining feature disposed within the second of the socket and including a receptacle having a second width that is less than the first width of the socket” -  30 and its central opening.

    PNG
    media_image1.png
    257
    473
    media_image1.png
    Greyscale


As regards claim 2, reference teaches further limitation of “the retaining feature is an annular retainer ring including an inner surface defining the receptacle and an outer surface formed on an opposite side of the retaining feature than the inner surface” – as shown in Fig 2 for example.  
As regards claim 3, reference teaches further limitation of “the outer surface of the retaining feature is spaced apart from the inner wall of the socket of the mounting tab” – as provided by geometry of the intermediate-positioned element 20.  
As regards claim 4, reference teaches further limitation of “the outer surface of the retaining feature is connected to the inner wall of the socket of the mounting tab by one or more protuberances” – the radially-outward protruding portions of 30 anticipate broad limitation inasmuch as ‘connected to’ is broad and doesn’t require direct contact of elements that are connected to each other, which may be connected via intermediate element(s).
As regards claim 5, reference teaches further limitation of “the one or more protuberances comprises a plurality of protuberances, each of the protuberances of the plurality of protuberances being spaced apart from one another along the outer surface of the retaining feature” – as shown. 
As regards claim 6, reference teaches further limitation of “a compression limiter disposed within the socket of the mounting tab” – 20. 
As regards claim 7, reference teaches further limitation of “the compression limiter is disposed between the inner wall of the mounting tab and the retaining feature” – as shown. 
As regards claim 8, reference teaches further limitation of “the compression limiter extends from the first end of the socket to the second end of the socket” – as shown in various of the disclosed embodiments.  
As regards claim 9, reference teaches further limitation of “the compression limiter includes an inner surface defining a conduit having a third width that is less than the first width of the socket and greater than the second width of the retaining feature” – inherent to the geometry shown. 
As regards claim 10, reference teaches further limitation of “a fastener including a shank having a major diameter that is greater than the second width” – One of ordinary skill in the art would recognize the interference fit between the outer diameter of the fastener and the inner diameter of the retainer as inherent to teachings of the reference particularly in view of the explicit disclosure of its retaining function and disclosure that  the retainer 20 is as disclosed by U.S.P.N. 5,395,194 wherein the distortion-producing interference fit for achieving the retaining function is more explicitly described, “and less than the third width” – as shown. 
As regards claim 11, reference teaches limitations for a “ mounting feature for an attachable component, the mounting feature comprising: a mounting tab including an inner wall defining a socket extending through the mounting tab, the socket having a first width” – including the socket provided by 82 which houses 20,30 and wherein ‘tab’ geometry for 82 would have been obvious to one of ordinary skill in the art as discussed herein above, “and a retaining feature comprising a retainer ring disposed within the socket, the retainer ring including an outer surface that is spaced apart from the inner wall of the socket by a gap and an inner surface that is formed on an opposite side from the outer surface and defines a receptacle having a second width that is less than the first width” – 30, as shown, described and discussed in greater detail herein above.  
As regards claim 12, reference teaches further limitation of “the inner wall of the mounting tab is cylindrical and retaining feature comprises an annular retainer ring” – the inner wall of the socket of 82 as relied on anticipates limitation as shown.  
As regards claim 13, reference teaches further limitation of “the annular retainer ring is concentric with the inner wall of the mounting tab” – as shown, the coaxial arrangement of retainer and socket sharing the same central axis anticipates broad limitation. 
As regards claim 14, reference teaches further limitation of “the outer surface of the retaining retainer ring is connected to the inner wall of the socket of the mounting tab by one or more protuberances” – as shown with respect to the radially-outward protrusions of 20 forming part of the connections as shown, described and discussed herein above. 
As regards claim 15, reference teaches further limitation of “the one or more protuberances comprises a plurality of protuberances, each of the protuberances of the plurality of protuberances being spaced apart from one another along the outer surface of the retaining feature” – as shown. 
As regards claim 16, reference teaches further limitation of “a compression limiter disposed within the socket of the mounting tab” – 20. 
As regards claim 17, reference teaches further limitation of “the compression limiter is disposed between the inner wall of the socket and the retaining feature” – as shown. 
As regards claim 18, reference teaches further limitation of “the compression limiter includes an inner surface defining a conduit having a third width that is less than the first width of the socket and greater than the second width of the retaining feature” – inherent to the disclosed geometry as shown. 
As regards claim 19, reference teaches further limitation of “the retaining feature is disposed adjacent to an end of the socket of the mounting tab” – as shown and described.  
As regards claim 20, reference teaches further limitation of “a fastener including a shank having a major diameter that is greater than the second width” – 12, as shown, described and otherwise discussed herein above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. 6,860,686 discloses similar mounting feature as the present Application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677